Citation Nr: 1133259	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

In February 2009 and October 2010 remands, the Board observed that, although AMVETS attempted to withdraw from representation of the Veteran in a December 2008 memorandum, that withdrawal did not meet regulatory requirements, and thus was not effective.  Therefore, the Board instructed the RO to notify AMVETS that its December 2008 attempt to withdraw from representation was not effective, and provide AMVETS with notice that, if it wished to withdraw from representing the Veteran, it must document the fact that notice of the intent to withdraw was provided to the Veteran in accordance with the regulatory requirements set forth in 38 C.F.R. § 20.608.  In October 2010, the RO sent AMVETS a letter with such notice, and there is no indication that AMVETS has complied with the regulatory requirements to withdraw from representing the Veteran.  In May 2011, AMVETS submitted an informal hearing presentation in support of the Veteran's claim.  Accordingly, AMVETS remains the Veteran's representative for the current appeal.

The issue of entitlement to an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) is manifested by anxiety, depressed mood, sleep disturbance, nightmares, lost temper, flashbacks, intrusive memories, mildly reactive affect, suicidal ideation, avoidance of trauma-related stimuli, exaggerated startle response, difficulty concentrating, avoidance of crowds, tense or anxious eye contact, impaired recent memory, limited insight, and auditory hallucinations.  The evidence also shows that the Veteran had adequate eye contact, was alert and fully oriented, had average intelligence, had normal speech, had adequate hygiene, and had no obsessions or compulsions.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent, but not greater, for PTSD have been met throughout the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Prior to an April 2011 readjudication of the Veteran's claim, letters dated in December 2004 and June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with two VA examinations with regard to his claim.  The Veteran has not indicated that he found any of the examinations to be inadequate.  The Board finds that the VA examinations provided in this case were adequate, as they provide sufficient detail to determine the severity of and rate the Veteran's PTSD under the pertinent rating criteria during the time period on appeal, and to issue a fully informed decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the most recent VA examination addressing the Veteran's PTSD is from February 2008, the Veteran's VA treatment records through April 2011 have been associated with the claims file, and do not indicate continued complaints of or treatment for PTSD.  Similarly, the Veteran has not indicated that his PTSD symptoms have worsened since February 2008.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a November 1989 rating decision, the RO granted service connection for PTSD, and assigned an initial evaluation of 10 percent, effective January 23, 1989, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  By a September 1990 rating decision, the RO awarded an increased initial evaluation of 50 percent for the Veteran's PTSD, effective January 23, 1989, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In November 1992, the RO denied an increased rating greater than 50 percent for PTSD.  In December 2004, the RO again denied an increased rating greater than 50 percent for PTSD.  In December 2004, the Veteran filed a notice of disagreement to the December 2004 rating decision, and in January 2005, he perfected his appeal.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reveals serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.

A May 2004 VA treatment record notes the Veteran's complaints of anxiety.  He stated that he was not being treated for his PTSD, but that his symptoms had recently worsened.  Mental status examination revealed the Veteran to be anxious and depressed.  He reported increased anxiety with family loss.  He noted trouble sleeping at night and feeling anxious during the day.  He denied suicidal and homicidal ideation, but reported problems with anger control and depressed mood.  He had average intelligence but limited insight.  The diagnosis was bipolar disorder, and a GAF score of 60 was assigned.

In August 2004, the Veteran underwent a VA PTSD examination.  The Veteran reported that he attended a VA outpatient clinic and took medication, including Depakote, Prozac, and Seroquel.  The Veteran complained of symptoms including nightmares, flashbacks, and sleep disturbance.  He also noted feeling anxious, nervous, and panic whenever he was in a crowded place, and that he had irritability and mood swings.  He stated that helicopter sounds and thunderstorms caused him to have war memories.  His face became numb, anxious, and tensed while discussing his wartime service.  He indicated that his medications were helping, but did not make him completely better.  The Veteran reported that he was not working, and that he stayed home all of the time.  He stated that he felt uncomfortable when he went out, and when he was with three or four people.  He noted that he got along with his wife, but that he was irritable, moody, and edgy at times.  He said that he got along with his children and grandchildren, but that social relationships were limited, as he did not have any friends, social activities, or leisure activities.  The Veteran reported that he attempted suicide eight months before, after his mother died.  He said that he felt sad and depressed, and that he went to a quarry to jump, but that he changed his mind and went home.  The examiner stated that the Veteran's social and occupational functions were "pretty limited even with the medications."

Mental status examination revealed the Veteran to be casually dressed with adequate eye contact and intact thought process.  There were no delusions, but there were auditory hallucinations of hearing his late mother's voice.  The Veteran was able to make eye contact, but was tense and anxious.  The Veteran was uncomfortable when the examiner closed the door and asked that the door be opened.  He became emotional, blank, withdrawn, and preoccupied when discussing the war and combat.  He reported suicidal ideation, but denied homicidal ideation.  The Veteran was alert and fully oriented, but his concentration and attention were reduced.  Recent memory was intact, but he had difficulty focusing on immediate recall.  His concentration and attention were limited, and the Veteran had difficulty concentrating and remembering things.  The Veteran denied any obsessions or compulsions.  His speech was clear, understandable, and logical.  Mood was depressed, but the Veteran denied manic episodes.  The examiner diagnosed PTSD, and assigned a GAF score of 50-55.  The examiner noted that the Veteran had recurrent nightmares, avoidance symptoms, hyperactivity symptoms, and foreshortened future symptoms, as well as limitation of social and occupational functioning.

In February 2008, the Veteran underwent another VA examination for PTSD.  The report notes that the Veteran had not received treatment for his psychiatric disorder since March 2004.  He complained of intrusive thoughts, avoidance symptoms, exaggerated startle response, insomnia, periods of irritability, problems with concentration, and hyperarousal symptoms.  He noted that he stayed home most of the time and did not socialize.  He reported intrusive memories, insomnia, difficulty concentrating, avoidance of crowds and trauma-related stimuli, and occasional nightmares.  He stated that he avoided confrontation for fear of losing total control.  The Veteran indicated that he had not worked since 1989 due to physical problems as well as PTSD symptoms.  He reported that he was married to his wife for 39 years and indicated that they generally got along "okay."  He described his relationships with his children and grandchildren as good, but denied any other friendships or socialization activities.  He denied having any hobbies aside from watching television.  He stated that he lost his temper in public several times, but that the police were never involved.  He denied any suicide attempts.

Mental status examination revealed the Veteran to be casually and cleanly dressed.  He had adequate personal hygiene and was alert and fully oriented.  He had adequate eye contact.  There were no abnormalities in speech or behavior.  Mood was mildly depressed and affect was only mildly reactive.  Attention and comprehension were adequate.  Thought content was focused and directed to topic.  Remote memory was fair, but recent memory was mildly impaired.  He denied delusions, but reported some auditory hallucinations of hearing his friends from Vietnam talking.  He reported that he had periods of two to three days where he felt really depressed and dysphoric, where he stayed in bed a lot and had no interest or motivation to do things.  He described worse insomnia and vague suicidal thoughts without plan or intent.  The Veteran completed the Beck Depression Inventory II, and his results suggested moderate depression.  The diagnoses were PTSD and dysthymic disorder, and a GAF score of 50 was assigned.

The Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 50 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 55 and 60 reveal moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10 95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an increased rating of 70 percent, but not greater, for the Veteran's service-connected PTSD throughout the appeal. 

The Veteran has reported symptoms including anxiety, sleep disturbance, anger control problems, depressed mood, nightmares, flashbacks, feeling nervous and panic in crowded places, avoidance of trauma-related stimuli, intrusive memories and thoughts, and social isolation.  The Veteran has also described feeling a sense of foreshortened future, irritability, difficulty concentrating, exaggerated startle response, avoidance of crowds, avoidance of confrontation, and loss of temper.  In addition, the Veteran reported one suicide attempt and vague suicidal thoughts.  He also experiences auditory hallucinations.

The medical evidence shows that the Veteran was regularly alert and fully oriented with good hygiene.  He had adequate but tense and anxious eye contact and limited insight.  His mood was depressed and anxious and his affect was mildly reactive.  He had average intelligence but poor concentration and attention.  He had limited social and occupational functioning.  He denied homicidal ideation but reported suicidal ideation.  He also described auditory hallucinations, but denied delusions.  His speech was normal, but he had impaired recent memory.  

There is evidence of occupational impairment, as the Veteran reported that he has not worked since 1989 due, in part, to his PTSD symptoms.  There is also evidence of social impairment, as the Veteran denied having any close friends or leisure activities.  However, the Veteran regularly reported that he got along with his wife, children, and grandchildren.

With consideration of the entire record, the Board finds that the evidence shows that the Veteran's PTSD more nearly approximates the criteria for the next higher disability rating of 70 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While there is evidence of suicidal ideation and impaired impulse control, there is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  Neither is there gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported that he did not have any close friends, the Veteran regularly indicated that he had good relationships with his wife, children, and grandchildren; thus, the evidence does not show an inability to establish and maintain effective relationships.  While there are some symptoms which meet the criteria for a 70 percent evaluation under the pertinent diagnostic criteria, the majority of the evidence shows that his PTSD symptoms are insufficient to satisfy the criteria for a 100 percent evaluation, and the preponderance of the evidence is against an evaluation greater than the 70 percent assigned herein.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an increased rating in excess of 70 percent for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, nightmares intrusive thoughts and memories, avoidance of trauma-related stimuli, exaggerated startle response, flashbacks, sense of foreshortened future, irritability, trouble concentrating, and avoidance of crowds.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 100 percent evaluation.  Mauerhan, 16 Vet. App. 436.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the manifestations of the Veteran's PTSD is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's PTSD is evaluated specifically contemplate the level of impairment caused by that disability.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by anxiety, depressed mood, sleep disturbance, nightmares, lost temper, flashbacks, intrusive memories, mildly reactive affect, suicidal ideation, avoidance of trauma-related stimuli, exaggerated startle response, difficulty concentrating, avoidance of crowds, tense or anxious eye contact, impaired recent memory, limited insight, and auditory hallucinations.  The evidence also shows that the Veteran had adequate eye contact, was alert and fully oriented, had average intelligence, had normal speech, had adequate hygiene, and had no obsessions or compulsions.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 70 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 70 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 70 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Veteran testified that he was unable to work due, in part, to his PTSD symptoms.  He has never asserted, and it is not indicated, that his unemployability is related solely to his PTSD, however.  Entitlement to a TDIU was granted by the RO in a March 2008 rating decision based upon all of his service connected disabilities.  Accordingly, that issue is not before the Board.


ORDER

An increased rating of 70 percent, but not greater, for PTSD is granted throughout the appeal.


REMAND

With regard to the Veteran's claim for an increased evaluation for a low back disability, the Board concludes that a new VA examination is necessary.  The clinical findings of the February 2008 examination report do not appear to consider more recent medical treatment records through April 2011.  These records show continued complaints of and treatment for a low back disability but do not contain the information necessary to properly rate the Veteran's disability under the pertinent rating criteria.  In addition, the February 2008 VA examination report does not contain the information necessary to rate the severity of the Veteran's low back disorder under the pertinent rating criteria in light of evidence of possible neurological manifestations.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, the Veteran has repeatedly complained that his low back pain radiated to his lower extremities and caused numbness in his lower extremities.  Although the February 2008 VA examiner noted the Veteran's complaints of numbness and tingling in his lower extremities, the examiner did not perform a neurological examination or sensory examination or otherwise indicate whether the Veteran's symptoms were related to his low back disability.  Thus, a new VA examination is warranted which thoroughly addresses all of the Veteran's complaints with respect to his low back disability.

Accordingly, the case is remanded for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information requested below, a complete rationale for all opinions must be provided, and the report prepared must be typed. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate the Veteran's reported radiating pain, and state whether the Veteran's reported neurological symptoms are related to his service-connected lumbar spine disability.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's lumbar spine disability.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated, the Veteran's claim must be readjudicated, with consideration of all evidence in the claims folder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


